Title: Arthur Lee to Franklin and Silas Deane with Their Reply, [30 October 1777]
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


I.
Challiot, Thursday. [October 30, 1777]
Mr. Lee presents his Compliments to Dr. Franklin and Mr. Dean. He has been prevented from waiting upon them this morning as he intended, but will do it this Evening having a Letter to communicate. The Bearer Mr. Floyd will wait to carry Dispatches, if the Gentlemen think it necessary; if not he is sollicitous to go off this Evening, and wants an advance of 7 Louis in addition to the three already given, which if Messrs. F. and D. think proper Mr. Lee will furnish him with, taking a receipt for the whole in the name of the Commissioners and payable to the President of Congress.
 
Addressed: To the Honble / Benjamin Franklin / & / Silas Dean Esqrs / a / Passi
 
II.
Messrs. Franklin and Deane present their Compliments to Mr. Lee. They very much approve of the Assistance within propos’d to be afforded Mr. Lloyd. They would not detain him for Dispatches.
 
Notations: 1777 / 1777 F. & D. / 1777. Note of A Lee to Franklin and Deane with their Reply.
